Citation Nr: 1223215	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 20 percent for residuals of right ankle/fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1990 to March 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a right ankle/fibula fracture have been manifested by dorsiflexion to no less than 5 degrees, plantar flexion to no less than 25 degrees, objective evidence of pain on motion, additional limitation of joint function following repetitive use due to fatigue, and no ankylosis of the ankle or subastragalar or talar joint or malunion of the os calcis or astragalus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for residuals of a right ankle/fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for an ankle disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating the right ankle disability.  VA provided the Veteran with an examination in October 2009.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's ankle disability has been evaluated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Ankle Disability Rating Analysis

The Veteran fractured his right fibula prior to enlistment and again during service, in 1994, and suffered several severe ankle sprains and ligament tears during active service.  In August 2005, while still in active service, he underwent lateral ligament reconstruction surgery.  Service connection was granted for residuals of the right ankle/fibula fracture in a March 2006 rating decision.  A noncompensable, or 0 percent, evaluation was assigned, effective from March 3, 2006, the day after the Veteran separated from service.  The Veteran filed a timely appeal of the initial rating.  During the course of this appeal, the RO granted a 20 percent evaluation, effective from March 3, 2006.  

The Veteran contends that he is entitled to at least a 30 percent rating for his right ankle disability.  His representative points to the finding of dorsiflexion limited to 5 degrees at an October 2009 VA examination in urging for a higher rating.  

As noted above, the Veteran underwent surgery while still in active service to repair the right lateral ligaments in August 2005.  He was afforded a VA examination later that month.  The Veteran reported that it felt like his ankle just "flopped" at the end of his leg due to severe instability.  He also said that it was painful, and prevented him from running far or off of the road or participating in sports.  During flare-ups of the ankle pain, he said he could not stand on his feet very long or the ankle would swell up and become painful, he could not participate in sports or physical training, and he could not lift or carry anything without sure footing, and even then, lifting and carrying were limited.  He said that bed rest had been recommended two times per year, lasting for one or two days.  Over the past year, he said he had been incapacitated for 21 days following his surgery and for a total of 51 days.  The VA examiner was unable to evaluate the right ankle because it was still in a cast post surgery.  

Service treatment records show that in November 2005, the Veteran denied any pain or instability of the right ankle.  He was currently using a walker.  There was mild swelling in the lateral right ankle, but no tenderness to palpation in the lower leg or ankle.  Stability was excellent on anterior drawer and varus stress tests.  Active dorsiflexion was to 10 degrees, plantar flexion was to 30 degrees, and inversion was to 10 degrees.  

In December 2005, the Veteran's ankle was swollen, and he had weakness of the ankle, but no instability.  Active dorsiflexion was to 5 degrees, passive dorsiflexion was to 10 degrees, active plantar flexion was to 25 degrees, passive plantar flexion was to 35 degrees, and active and passive inversion were to 10 degrees.  Pain was elicited by both motion and inversion of the ankle.  

In his January 2008 VA Form 9, the Veteran wrote that his ankle pain limits the amount of time he can stand or work, and that he has to wear a permanent orthotic shoe and brace while working and for daily use.  

He was afforded another VA examination in October 2009.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, effusion, and pain in the ankle.  He denied heat, redness, locking, deformity, drainage, subluxation, and dislocation.  He reported flare-ups three times per week that lasted four hours, at a level of six out of ten in severity.  During flare-ups, he said he could not stand on the right foot at work, can't walk or run far, and said that his ankle "doesn't move."  The Veteran further stated that he could not walk on his right foot or stand for an eight hour work shift, even with taking a break and elevating the right foot.  However, he denied any incapacitating episodes.  

On physical examination in October 2009, the VA examiner noted an antalgic gait, and observed that the Veteran had difficulty keeping his balance.  Examination of the ankle revealed abnormal movement, weakness, deformity, and guarding of movement.  However, there were no signs of edema, instability, effusion, tenderness, redness, heat, malalignment, drainage, or subluxation.  The right ankle had very limited range of motion and very solid end points to passive range of motion, but there was no ankylosis.  Dorsiflexion of the ankle was to 5 degrees, and plantar flexion was to 40 degrees.  After two more repetitions, dorsiflexion remained the same, but plantar flexion decreased to 30 degrees during the second two repetitions.  The examiner noted that the right ankle joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use, with fatigue having the greatest impact.  X-rays showed an old, healed fracture of the fibula, and no indication of malunion of the os calcis or astragalus.  There were, however, degenerative changes.  The VA examiner assessed status post right ankle/fibula fracture, with objective evidence of pain, limited motion, antalgic gait, abnormal tandem gait, weakness, deformity, and guarding of movement.  The examiner further opined that the ankle disability would result in limited walking, standing, climbing stairs, walking in parking lots, balance problems, and difficulty walking on icy surfaces.  Occupationally, the Veteran's right ankle disability would result in limited walking, stair climbing, range of motion, endurance, and pain in the ankle.  

On the question of whether the Veteran is entitled to an evaluation in excess of 20 percent for his right ankle disability based on the evidence of record relevant to the rating period on appeal, outlined above, the ankle disability is rated at 20 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle.  A 20 percent (maximum) rating is assigned for marked limitation of the ankle.  38 C.F.R. § 4.71a.  

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of an initial rating in excess of 20 percent for residuals of a right ankle/fibula fracture.  This Veteran is already receiving the maximum evaluation available under Diagnostic Code 5271, for marked limitation of motion of the ankle.  Thus, although there is objective evidence of pain on motion and additional joint function limitation following repetitive use, the Veteran is already being compensated for the marked limitation of motion that results from factors such as pain and fatigue.  Diagnostic Code 5271 does not allow for an initial rating in excess of 20 percent.  38 C.F.R. § 4.71a.   

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's right ankle disability.  Although the Veteran's representative argues that a higher initial evaluation is warranted under Diagnostic Code 5270 based on dorsiflexion limited to 5 degrees, there is no ankylosis of the ankle, so Diagnostic Code 5270 does not apply.  Moreover, there is no evidence of ankylosis of the subastragalar or tarsal joint, so Diagnostic Code 5272 does not apply.  There is no malunion of the os calcis or astragalus, so Diagnostic Code 5273 does not apply.  The Veteran has not undergone an astragalectomy, so Diagnostic Code 5274 does not apply.  38 C.F.R. § 4.71a. 

Finally, Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As the right ankle disability is already rated 20 percent disabling based on compensable limitation of motion, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.  

The Board has also considered whether any separate ratings are available based on the evidence.  The Veteran has already been awarded service connection for two scars associated with his right ankle disability.  Moreover, there are no symptoms associated with the right ankle disability that would allow for a separate evaluation.  

Extraschedular Consideration 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's residuals of a right ankle/fibula fracture.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's residuals of a right ankle fracture have manifested in degenerative joint disease, limitation of motion, pain, and fatigue.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for and contemplate ratings based on limitation of motion (Diagnostic Code 5271), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the right ankle to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for residuals of right ankle/fibula fracture is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


